DETAILED ACTION
	Claims 1-16 are pending in the instant application file.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Previous Claim Rejections - 35 USC § 103
Claims 1-10 were previously rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US PGPUB 2017/0226138) in view of Kim et al. (Journal of the American Chemical Society, 2005, 10526-10532).
	The Applicant has traversed the rejection on the grounds that the claimed compound has the unique characteristic of having an arsenic content of not more than 1 ppm by mass, as the raw material has an arsenic content of 10 to 400 ppm.  The claimed compound needs to be made using a starting material already reduced in arsenic content to below 1 ppm in order to yield the claimed compound.  As the prior art does not teach using a phosphine that has been reduced in arsenic content, the Applicant believes that the claimed compound is non-obvious.  The Applicant also traverses that Kim et al. do not test when there is a small amount of arsenic as an impurity, and therefore do not suggest the instant compound.
	The Examiner has considered the traversal fully, but must disagree.  Firstly, Kim et al. do teach the effects of reducing the arsenic content in InP on InAsP quantum dots in order to improve the quantum yield of the quantum dots.  Pages 10529-10530, paragraph starting in the first column of page 10529 and Figure 7.  Therefore, it was appreciated in the art that decreasing the amount of arsenic, especially where an InP layer and not an InAs or mixed layer is desired, would result in improved quantum yields of the resulting quantum dots.  While the arsenic content is not within the amount set forth by the Applicant as common in the raw material for making the claimed compound, Kim et al. shows there is motivation to remove arsenic content.  
	Additionally, the compound is used in the same way in the prior art as it is in the present disclosure.  The Applicant has not set forth that the claimed purity of the claimed compound imparts a new utility of the compound.  As cited in MPEP 2144.04 VII:  “Factors to be considered in determining whether a purified form of an old product is obvious over the prior art include whether the claimed chemical compound or composition has the same utility as closely related materials in the prior art, and whether the prior art suggests the particular form or structure of the claimed material or suitable methods of obtaining that form or structure. In re Cofer, 354 F.2d 664, 148 USPQ 268 (CCPA 1966)”  In the Cofer decision, a purified product was held to be non-obvious as the purified product could be crystallized whereas the less pure substance could not.  However, there is no evidence presented in the present disclosure that the claimed purified product would have a feature not shown in the prior art other than improved quantum yield in the InP quantum dots that are made from it, and that feature is suggested by Kim et al.  
	Therefore, the rejection is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US PGPUB 2017/0226138) in view of Kim et al. (Journal of the American Chemical Society, 2005, 10526-10532).
Shin et al. teach tris(trimethylsilyl)phosphine which reads on formula 1 where each R is an alkyl group having 1 carbon atom.  Shin et al. teach a process in making tris(trimethylsilyl)phosphine by mixing 104 mL of triethylamine, 90 mL of trimethylsilyl triflate (also known as trimethylsilyl trifluoromethanesulfonate for claim 5 and each R is an alkyl group having 1 carbon atom and X is a fluoroalkanesulfonic acid group for claim 3) in an inert atmosphere with phosphine and a solvent.  See Example 1, page 3.  Once the reaction is complete, the solvent is removed by distillation and then the product is purified by distillation.  The basic compound is in an amount 2.83 times the molar amount of 
Shin et al. do not teach where the crude phosphine gas is purified to reduce the arsenic content to not more than 1 ppm by mass, the ratios of claims 6 and 7 that require between a 3:1 and a 6:1 ratio of the base and silylating agent to phosphine, or where the product is then mixed with a dehydrated organic solvent.
Firstly, with respect to claims 6 and 7, Shin et al. teach that the amount of base used can be between 0.5 to 2 molar equivalents to the silylating agent.  See page 2, paragraph 38.  Shin et al. also teach that the phosphine may be added in an amount between 0.2 to 3 molar equivalents to the silylating agent (or 0.33 to 5 molar equivalents of silylating agent to phosphine for claim 7.)  Therefore, the instantly claimed ranges overlap with the ranges taught by the prior art.
Kim et al. teach that the product is used in making quantum dots and materials having low arsenic content makes quantum dots that possess higher quantum yields and red shift the emission.  Pages 10529-10530, paragraph starting in the first column of page 10529 and Figure 7.  Therefore, it was appreciated in the art that decreasing the amount of arsenic, especially where an InP layer and not an InAs or mixed layer is desired, would result in improved quantum yields of the resulting quantum dots.  Additionally, Kim et al. uses the instant product in octadecene in a glovebox, which would require that the product be handled in an inert atmosphere with no water present.  See page 10527, first paragraph of the second column.  Therefore, the additional step of claim 10 would be common to the person of ordinary skill in the art in order to use tris(trimethylsilyl)phosphine.  As the person of ordinary skill in the art would be following the express teachings of the prior art in order to arrive at the instantly claimed invention, there would be a reasonable expectation of success.  
Therefore, the instant claims are prima facie obvious.
Conclusion
Claims 1-10 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626